Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, from the applicant’s amendment submitted on 6/5/2019, at line 1 of paragraph [0001], the phrase  -  -  now U.S. Patent No. 10,366,389,  -  -  has been inserted before  “filed ”.
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 21-40 contain patent eligible subject matter.
The prior art taken alone or in combination failed to teach or suggest :
 “providing the generated transaction code to the connected device by the mobile device, wherein the generated transaction code is used by the connected device in a transaction request originating from the connected device, wherein the transaction request is generated to include a resource cost and the transaction code, the transaction request message being transmitted to the transaction processor to obtain authorization for the transaction” as similarly recited in independent claims 21.


“generate a transaction request message for the transaction that includes the transaction code and an indication of a resource cost and the transaction code, the transaction request message being transmitted to the transaction processor to obtain authorization for the transaction” as recited in independent claim 37. 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  

Hirson et al. (US Patent No. 8,412,626) disclose a system and method for improving security of payment transactions via mobile communications by using a common format processor for confirming payment requests in order to determining a risk and fraud based on personal identification information associated with a mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

February 2, 2021